IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00361-CV

LAKIESHA JACKSON SPEED,
                                                            Appellant
v.

THE BANK OF NEW YORK TRUST
COMPANY, N.A., AS TRUSTEE,
                                                            Appellee


                      From the County Court at Law No. 2
                            Johnson County, Texas
                          Trial Court No. C201400276


                           MEMORANDUM OPINION


      Lakiesha Jackson Speed appealed the judgment of the County Court at Law No.

2 of Johnson County, Texas. In December of 2014, this Court was informed that Speed

filed for bankruptcy. By letter dated July 7, 2015, the Clerk of this Court notified Speed

that it appeared the bankruptcy proceeding was dismissed in February of 2015 and the

case closed in April of 2015, and that the Court had not received any correspondence

from Speed since December 2014 regarding the bankruptcy proceeding or this appeal.
       In the same letter, the Clerk warned Speed that the appeal would be dismissed

for want of prosecution unless Speed provided a status report of her intent to pursue

her appeal to the Court within 14 days of the date of the letter. TEX. R. APP. P. 42.3(b).

Speed was further warned that the failure to provide a report as requested would also

result in the dismissal of the appeal without further notification for failure to comply

with this order or a notice from the Clerk. TEX. R. APP. P. 42.3(c).

       More than 14 days have passed and we have not received a response from Speed.

Accordingly, this appeal is dismissed. Id. 42.3(b), (c).

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208; §

51.941(a) (West 2013). Under these circumstances, we suspend the rule and order the

Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of

the fees from the accounts receivable of the Court in no way eliminates or reduces the

fees owed.




                                            TOM GRAY
                                            Chief Justice




Speed v. The Bank of New York Trust Company, N.A.                                    Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 30, 2015
[CV06]




Speed v. The Bank of New York Trust Company, N.A.   Page 3